Citation Nr: 0510010	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  03-25 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, in which the RO denied entitlement to an evaluation 
in excess of 30 percent for PTSD.  The veteran subsequently 
perfected an appeal regarding that decision.

In a VA Form 9, Appeal to Board of Veteran's Appeals, 
received in August 2003, the veteran indicated that he wished 
to appear at a personal hearing before a Veterans Law Judge 
at the RO.  However, in a statement dated in September 2003, 
the veteran's accredited representative indicated that the 
veteran wished to withdraw his request for a hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In October 2004, the veteran's accredited representative 
submitted additional medical records in support of the 
veteran's claim directly to the Board.  In an attached 
statement, the representative indicated that the veteran 
wished to waive initial consideration of this evidence by the 
RO.

However, in February 2005, the veteran submitted a January 
2005 letter from the Office of Personnel Management (OPM) 
indicating that the veteran's application for disability 
retirement had been approved.  This letter was not already 
associated with the claims folder and was not accompanied by 
a waiver of initial consideration by the RO.  Consequently, 
the Board finds that this case must be remanded so that the 
RO can review this evidence in the first instance.

Furthermore, while this case is in remand status, the RO 
should contact OPM and request copies of all documents 
associated with the veteran's application and award of 
disability retirement.

In the January 2005 letter, OPM advised the veteran that the 
agency could not start issuing his annuity payments until it 
had received confirmation that he had applied for disability 
benefits from the Social Security Administration (SSA).  

Therefore, because it appears very likely that the veteran is 
pursuing a claim for disability benefits from SSA, the RO 
should contact that agency and request any medical records or 
other evidence in the possession of that agency, to include 
any decisions that have been rendered with respect to the 
veteran.

In June 2003, the veteran underwent a VA examination in which 
he was assigned a Global Assessment of Functioning (GAF) 
score of 51, which was noted to be indicative of moderate 
impairment in functioning.  However, in support of his claim, 
the veteran subsequently submitted several letters from his 
treating VA psychologist in which he was given GAF scores 
ranging from 45 to 50, which were noted to be indicative of 
serious impairment in social or occupational functioning.  

Because these letters suggest a possible worsening of the 
veteran's PTSD since his June 2003 examination, the Board 
finds that the RO should schedule the veteran for another VA 
examination to determine the current nature and severity of 
his service-connected PTSD.  See VAOPGCPREC 11-95 (1995); see 
also Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991). 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact OPM and request 
copies of all medical records relied upon 
in rendering a decision on the veteran's 
claim for disability retirement.

2.  The RO should contact SSA and request 
any relevant records from that agency 
that pertain to any claim for benefits 
filed by the veteran, to include copies 
of any decisions rendered with respect to 
the veteran.

3.  The RO should request treatment 
records from the VA Medical Center (MC) 
in Albany, New York, from August 2004 to 
the present.  Additionally, the RO should 
obtain the names and addresses of any 
other medical care providers who treated 
the veteran for PTSD since May 2003, 
which is the date of a letter in which 
the veteran indicated that he had only 
received treatment for PTSD at the VAMC 
in Albany.  After securing the necessary 
release, the RO should obtain any records 
identified.

4.  The RO should make arrangements for 
the veteran to be afforded a psychiatric 
examination to determine the current 
nature and severity of his service-
connected PTSD.  The claims folders must 
be sent to the examiner for review.  All 
examination findings, to include a GAF 
score, along with the complete rationale 
for all opinions expressed, should be set 
forth in the report of the examination.  

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claim in light of 
any additional evidence added to the 
records assembled for appellate review.  
If the benefits requested on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC), which addresses all of the 
evidence obtained after the issuance of 
the last SSOC in December 2003, and 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




